Citation Nr: 0102714	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel





INTRODUCTION

The appellant served on active duty from July 1957 to July 
1959 and from November 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's attempt 
to reopen a claim of entitlement to service connection for 
residuals of a back injury.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board further notes that during the veteran's first 
period of active service, from July 1957 to July 1959, he 
participated in numerous parachute jumps.  Service medical 
records show that in May 1958 he was hospitalized for a back 
injury resulting from a parachute jump.  A VA examination in 
October 1959 found essentially normal physical examination 
and x-rays; the diagnosis was spondylolisthesis at L-5, 
right, by record.  The veteran's initial claim for service 
connection for residuals of a back injury was denied by a 
rating decision in October 1959, on the basis that he had no 
current residuals from an in-service back injury and that 
spondylolisthesis was a congenital or developmental 
condition.

The veteran subsequently sought to reopen his claim for 
service connection for residuals of a back injury.  He 
submitted private medical records indicating diagnoses of 
chronic lumbar pain syndrome, Grade I spondylolisthesis, and 
degenerative disc disease at L5-S1.  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 33.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Despite the evidence presented and the 
RO's acknowledgment of current disability, the RO continued 
to deny the veteran's petition to reopen his claim.  The RO 
determined that the veteran had failed to present medical 
evidence linking his current back disorder to service.

In light of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for a 
back disorder since his second period of 
service (to include VA treatment 
facilities), then obtain complete 
clinical records of all such treatment.

2.  The veteran should then be afforded a 
special VA orthopedic examination to 
determine the nature and likely etiology 
of his current back disorder(s).  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Any x-rays or other 
diagnostic studies deemed appropriate by 
the examiner should be performed.

With regard to each diagnosed disorder, 
the examiner must correlate the medical 
findings and provide a medical opinion 
whether it is more likely, less likely or 
as likely as not that the veteran's 
current back disorder is related to 
service (i.e., the veteran's extensive 
parachute jump history and back 
complaints noted in service).  The 
examiner should provide the rationale for 
any opinion given.

3.  The RO must ensure that the foregoing 
development is completed.  The RO must 
also review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  The RO should readjudicate the issue 
on appeal.  If the benefit sought remains 
denied the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





